Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: (Claim 3 is amended from the second selection circuit controlling the first coils, to the second coils as had been discussed during interview. (see instant fig. 3 and par. 0021, where the second selection circuit does not control first coils (i.e. the same coils being controlled by the fist selection circuit (21 and 23), but rather controls second coils (i.e. 22, 24). 

 	Claim 3 (Examiner Amended) A near field communication device, comprising: 
a plurality of first coils, one end of each of the first coils is directly couple to the grounding end; 
a plurality of second coils, one end of each of the second coils is directly couple to the grounding end; 
a first selection circuit, coupled to the other end of each of the first coils; 
a second selection circuit, coupled to the other end of each of the second coils; and a control circuit, comprising: a first current pin, coupled to the first selection circuit; 
a second current pin, coupled to the second selection circuit; 
a first control pin, coupled to the first selection circuit; and 
a second control pin, coupled to the second selection circuit; 
wherein, the control circuit controls the first selection circuit to electrically connect with the first coils respectively, and transmits a first current signal to one of the first coils by the first current pin and the first selection circuit, the control circuit controls the second selection circuit 3to electrically connect with the second coils respectively, and transmits a second current signal to one of the second coils via the second current pin and the second selection circuit, and the control circuit analyzes change of the first current signal and change of the second current signal to determine whether the position of a tag is close to one of the first coils or close to one of the second coils, wherein the control circuit controls the first selection circuit to sequentially connect with each first coil by the first control pin, and controls the second selection circuit to sequentially connect with each second 

Allowable Subject Matter
 	Claims 1-10 are allowed and would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. (See arguments filed on 06/28/2022 and prosecution history). 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648